DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is a continuation of U.S. Application 16/523726 filed on 7/26/2019 and claims priority benefit of U.S. Provisional Application Nos. 61/494363 filed on 6/07/2011, 61/483487 filed on 5/06/2011, 61/451087 filed on 3/09/2011, and 61/450099 filed on 3/07/2011 under 35 U.S.C. 119(e). This application also claims foreign priority under 35 U.S.C. 119 (a)-(d) based on Application No. AU2010903474 filed in Australia on 8/04/2010. The certified copy has been filed in U.S. Application No. 13/813915. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/07/2021 is in compliance with the provisions of 37 C.F.R. 1.97 and has been fully considered.

Specification
The abstract of the disclosure is objected to because it should not exceed 150 words or 15 lines of text. Correction is required. See MPEP § 608.01(b)(I)(C).

Claim Objections
Claim 58 is objected to because of the following informality: a hyphen is missing between “acid” and “resistant”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-53 and 63 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 44-53 comprise the step “purifying bacteria from the mixed bacterial culture”. It is unclear if the purifying step means isolating a bacterial strain from the mixed bacterial culture or separating all the bacterial cells from the culture medium and all other materials present therein. In the interest of compact prosecution, the latter interpretation is taken.
	Claims 51 and 63 require adding a bacterial isolate isolated from “a human donor”. It is unclear if the human donor is the same or different from the human donor from whom the stool is received/obtained in the parent claims 44 and 54. For the purpose of applying prior art, the human donor recited in claims 51 and 63 are being interpreted as being “optionally the same” as the stool human donor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 44-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borody (Pub. No. US 2004/0028689 A1) in view of Sharp et al. (Applied and Environmental Microbiology 2000, Vol. 66, pages 4212-4221) and Andreoni et al. (Pub. No. EP 1602716 A1).
	Borody discloses a pharmaceutical composition suitable for treatment of diseases related to abnormal microflora in the gastrointestinal tract such as irritable bowel disease and inflammatory bowel disease (par. [0016]-[0017]), as well as a method of treating chronic gastrointestinal infections caused by microorganisms like Clostridium difficile (par. [0019]). In the first embodiment, the pharmaceutical composition comprises viable non-pathogenic Clostridia and optionally one or more additional viable nonpathogenic or attenuated pathogenic microorganisms preferably Bacteroides, Peptostreptococcus, Escherichia coli, Bifidobacterium, and Lactobacillus (par. [0024]-[0028]). In the second embodiment, the pharmaceutical composition comprises viable non-pathogenic E. coli, at least one viable non-pathogenic Bacteroides strain and at least one other viable non-pathogenic microorganism (par. [0030]-[0031] and [0030]). 
The pharmaceutical composition of either embodiment can be (a) disease-screened fresh (i.e., non-cultured) homologous feces; (b) freeze-dried and reconstituted feces; or (c) synthetic (which is interpreted to mean “cultured”) fecal composition. Preferably, the synthetic fecal composition comprises viable flora that resembles normal healthy human fecal flora and does not include antibiotic resistant populations. Example microorganisms that comprise the synthetic fecal composition include bacteria listed in Table 1 (par. [0032]-[0035] and [0076]). 
Borody’s pharmaceutical composition can be provided in the form of a liquid culture, or is prepared lyophilized, pulverized, and powdered. The powder can be further 
To make the pharmaceutical composition, Borody teaches the embodiment of culturing bacteria in liquid culture anaerobically. As an alternative, Borody also teaches obtaining fresh feces from a disease-screened donor, liquefying the obtained fresh feces, mixing with unprocessed bran, and homogenizing the mixture anaerobically under CO2 (par. [0076], [0082]).
Borody’s method of making the pharmaceutical composition is comparable to the instant application for the following reasons:
Regarding claims 44 and 54-55: obtaining fresh feces from a disease-screened donor is analogous to the steps “receiving a stool from a human donor, wherein the stool comprises a collection of fecal bacteria” (claim 44) and “obtaining multiple species of fecal bacteria from a stool of a healthy human donor” (claim 54). 
The donor of the fresh feces being disease-screened suggests that the screening is done to ensure the donor is healthy or free of a disease or pathogen that causes a disease, which satisfies “testing the stool for pathogens” (claim 44) and “testing the stool or a portion thereof for pathogens prior to the co-culturing” (claim 55). Although the donor is not specified to be a human, it would have been obvious to choose a human donor since Borody teaches that the fecal composition should resemble normal healthy human fecal flora (par. [0034], Table 1).

Borody is different from the claimed invention in that it does not teach the step “separating the collection of fecal bacteria from rough particulate matter of the stool” (claim 44), as well as “co-culturing” the collection or multiple species of fecal bacteria (claims 44 and 54). Borody only teaches culturing bacteria to yield a synthetic fecal composition comprising predetermined flora.
Nonetheless, separating fecal bacteria from a fecal sample and culturing the separated fecal bacteria comprising different bacterial species are known and routinely done in the art as substantiated by Sharp et al. and Andreoni et al.. Sharp et al. teaches homogenizing fresh human feces from healthy human males with anaerobic buffer to generate a suspension, filtering the suspension through a metal sieve with 100 [Symbol font/0x6D]m pore size to remove food residues, inoculating a liquid culture medium in chemostats with the filtrate, and growing the cultures at 37[Symbol font/0xB0]C under anaerobic conditions (first par. in left column under “Materials and Methods”, page 4213). Given that Borody aims to provide a pharmaceutical composition comprising viable flora that resembles normal healthy human fecal flora and teaches that the microorganisms can be derived from fresh feces, it would have been obvious for a person with ordinary skill in the art at the time of invention to homogenize the obtained fresh feces and then filtering it before using the filtrate to inoculate a liquid culture medium and subjecting said liquid culture medium to anaerobic culturing as shown by Sharp et al.. It can be predicted that applying the teachings of Sharp et al. to Borody’s method would facilitate separation of bacterial cells from the rest of the fecal matter and proliferation of the separated bacterial cells to  KSR, 550 U.S. 398, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Neither Borody nor Sharp et al. specifies “purifying bacteria from the mixed bacterial culture for incorporating into the pharmaceutical composition” (claim 44). As stated above (see rejection under 35 USC 112), this step is interpreted to mean separating all bacterial cells from the culture medium and all other materials present therein.
Andreoni et al. shows that centrifugation is one known way in which cell biomass can be separated from the culture medium after culturing (par. [0013]). One with ordinary skill in the art would have further altered the modified method of Borody and Sharp et al. by centrifuging the produced culture with reasonable expectation that the bacterial cells present therein would be isolated so that they can be processed, such as via lyophilization and encapsulation, and manufactured into a pharmaceutical composition. Combining prior art elements according to known methods yields predictable results Id.
Claims 44 and 54-55 are thus obvious over Borody in view of Sharp et al. and Andreoni et al..
Regarding claims 45 and 61: the modified method’s homogenization of fresh human feces in anaerobic buffer and filtration of the produced homogenate is equivalent 
Regarding claims 46 and 62: culturing the bacterial cells under anaerobic conditions is identical to “culturing the collection of fecal bacteria under anaerobic conditions” and “culturing the multiple species of fecal bacteria under anaerobic conditions”.
Regarding claim 47: centrifuging the produced culture is the same as “wherein the purifying comprises centrifuging the mixed bacterial culture”.
Regarding claims 48 and 56: lyophilizing the isolated bacterial cells meets “further comprising lyophilizing or spray drying the purified bacteria to produce a powdered bacterial formulation”.
Regarding claims 49 and 57: encapsulating the lyophilized bacterial cells as enteric-coated capsules satisfy “further comprising encapsulating the powdered bacterial formulation in a capsule”.
Regarding claims 50 and 58: the enteric-coated capsules are considered resistant to the acid in the stomach, thereby fulfilling “wherein the capsule is acid-resistant”.
Regarding claims 51 and 63: the methods of claims 44 and 54 are further required to comprise “supplementing the purified bacteria with a bacterial isolate isolated from a human donor”.
Since Borody teaches that the bacteria can comprise one or more additional viable nonpathogenic or attenuated pathogenic microorganisms, preferably Bacteroides, Peptostreptococcus, Escherichia coli, Bifidobacterium, and Lactobacillus, a person with Id.
Regarding claims 52 and 59: culturing the fecal bacteria in liquid culture medium is equivalent to “wherein the collection of fecal bacteria is co-cultured in liquid media”.
Regarding claims 53 and 60: Borody teaches that the human fecal flora comprises Bacteroides and Firmicutes bacteria (Table 1). Thus, it can be expected that the culture of bacteria derived from human feces would contain Bacteroides and Firmicutes bacteria, which satisfies the requirement that the collection of fecal bacteria or multiple species of bacteria belong to “Firmicutes, Bacteroides, or a combination thereof”.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651